Citation Nr: 1828845	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  14-31 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS) and gastritis.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for GERD, to include as secondary to the service-connected residuals of right inguinal hernia repair.

5.  Entitlement to service connection for right leg sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction currently resides with the RO in Salt Lake City, Utah.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2009, the Veteran submitted a notice of disagreement (NOD) with the RO's January 2009 denial of his claim for service connection for right leg sciatica.  The Board has taken jurisdiction over that claim for the limited purpose of remanding it to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case (SOC).  See 38 C.F.R. § 19.9(c) (2017) (codifying Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)).  The title page has been updated accordingly.

The issues of entitlement to an increased rating for IBS and gastritis, entitlement to service connection for GERD, and entitlement to service connection for right leg sciatica are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction constitutes loss of use of a creative organ.

2.  A July 2007 rating decision denied service connection for GERD; neither new and material evidence nor a notice of disagreement was received with respect to that claim within one year of the decision.

3.  Some of the evidence received since the July 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for GERD and is neither cumulative nor redundant of the evidence previously of record.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on loss of use of a creative organ have been met.  38 U.S.C. § 1114(k) (2012); 38 C.F.R. § 3.350(a) (2017).

2.  The July 2007 rating decision that denied service connection for GERD is final; new and material evidence has been received to reopen that claim.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  SMC Based on Loss of Use of a Creative Organ

The Veteran is seeking SMC for what he has consistently described as an inability to achieve an erection due to severe pain associated with the service-connected residuals of his right inguinal hernia repair.  During his June 2015 Board hearing, the Veteran's spouse testified that they had not engaged in intercourse for at least five years due to the pain the Veteran experienced when attempting to engage in that activity.  Following review of the record, the Board finds that SMC based on loss of use of a creative organ is warranted in this instance.

SMC is warranted if a Veteran has suffered either the anatomical loss or the loss of use of one or more creative organs as the result of service-connected disability.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).  The VA Adjudication Procedure Manual (M21-1) specifies that an award for SMC based on loss of use of a creative organ in a male Veteran is to be established if loss of erectile power is shown.  The loss of erectile power must be secondary to a service-connected disease process.  See M21-1, IV.ii.2.H.4.c.

The Veteran was afforded a VA male reproductive system conditions examination in September 2012.  At that time, the examiner reported that the Veteran's penis and testes were normal and that the Veteran was able to achieve an erection without medication.  However, the examiner also diagnosed the Veteran with erectile dysfunction that he concluded was at least as likely as not attributable to a residual-specifically, pelvic neuralgia-of the Veteran's service-connected right inguinal hernia repair.  In August 2013, the RO granted the Veteran service connection for what it characterized as "intermittent" erectile dysfunction as a complication of his hernia repair.  It assigned a noncompensable rating for that disability, as the evidence did not show a penile deformity.

The Board acknowledges that the Veteran is physically able to achieve an erection and that any dysfunction in that regard has been characterized as "intermittent" by the RO.  However, the Board concludes that the Veteran's credible report of severe pain that, from a practical standpoint, prevents him from achieving an erection and engaging in intercourse, coupled with the 2012 VA examiner's determination that he has erectile dysfunction attributable to a service-connected disability, warrants resolving any reasonable doubt in his favor and finding that loss of erectile power as a result of a service-connected disability has been shown.  38 U.S.C. §§ 5107, 1114(k); 38 C.F.R. §§ 3.102, 3.350(a); see also M21-1, III.iv.4.I.3.b.  As a result, the criteria for SMC based on loss of use of a creative organ have been met, and the claim is granted.

II. New and Material Evidence

The Board also concludes that new and material evidence has been received such that the Veteran's claim of entitlement to service connection for GERD may be reopened.

By way of background, service connection for GERD was initially denied by the RO in a July 2005 rating decision.  In June 2006, the Veteran submitted another claim for service connection for that condition, which the RO denied in a July 2007 rating decision.  The Veteran received notice of the July 2007 decision and his appellate rights, as well as a copy of that decision, later that month.  He did not appeal the denial of service connection for GERD or submit new and material evidence within one year.  Thus, the decision became final with respect to that claim.  See 38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered at the time of the July 2007 rating decision included service treatment records (STRs), post-service treatment records, lay statements, and a VA examination report and addendum opinion.  The RO denied the Veteran's claim because it determined that the evidence did not establish that his GERD occurred in service or was the result of his service-connected hernia repair residuals.

Evidence added to the record since the July 2007 rating decision includes additional post-service treatment records and lay statements, the Veteran's hearing testimony, and a VA examination report.  This evidence is "new," as it was not previously submitted to agency decision makers.  At least some of it is also material.  For example, in November 2012, a VA examiner concluded that the Veteran had no diagnosable gastric pathology aside from GERD prior to his 1999 hernia surgery.  Coupled with previous evidence of record indicating he had been experiencing gastrointestinal symptoms since 1977, the new evidence regarding the proper characterization of the Veteran's pre-surgery symptoms relates to an unestablished fact necessary to substantiate the claim; namely, a link between his current GERD and service.  Thus, new and material evidence has been received, and the claim may be reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


ORDER

SMC based on loss of use of a creative organ is granted.

New and material evidence having been received, the claim of entitlement to service connection for GERD is reopened.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's remaining claims, including the reopened claim of entitlement to service connection for GERD.

Turning first to the GERD claim, inadequacies in the medical opinions that address whether that condition was caused or aggravated by residuals of the Veteran's hernia surgery necessitate a remand.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In that regard, although a private physician opined, in December 1999, that pain and stress related to the service-connected residuals of the Veteran's June 1999 hernia surgery could cause an increase in acid or dyspepsia and that use of anti-inflammatories following that surgery "would be a factor in irritating his stomach and keeping it inflamed," the equivocal language the examiner employed renders his opinion insufficient to establish service connection.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  An August 2014 opinion issued by another private physician-asserting that GERD was not caused by nonsteroidal anti-inflammatories (NSAIDs) but could be worsened by their overuse-was similarly equivocal.  In January 2007, a VA examiner concluded that the Veteran's GERD was not caused by his hernia surgery, because he had not used a type of NSAID, such as ibuprofen or Naprosyn, that was known to cause gastric problems following that surgery.  However, as the record reflects that the Veteran did, in fact, use ibuprofen, that examiner's opinion was based on an inaccurate factual premise.  See August 1999 private post-operative treatment note (indicating that the Veteran would continue taking 800 milligrams of ibuprofen); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board also notes that some of the evidence of record suggests a direct relationship between the Veteran's GERD and service.  For example, as was already discussed, a November 2012 VA examiner concluded that the Veteran had gastritis that was caused by chronic NSAID use following his 1999 hernia surgery, but that his GERD predated that surgery.  Although the record documents the Veteran's reports of intermittent digestive symptoms beginning in 1977, an opinion addressing whether those symptoms may have been related to the Veteran's current GERD diagnosis, specifically, has not been obtained.

In short, the evidence of record suggests that the Veteran's GERD may have been incurred in service, or caused or aggravated by his service-connected hernia surgery residuals or the medication used to treat them, but that evidence is currently insufficient to decide the claim.  As a result, an additional VA examination and opinion is needed.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the claim for an increased rating for IBS and gastritis, the Board initially notes that it is inextricably intertwined with the claim for service connection for GERD, because ratings of coexisting digestive disorders under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114.  Thus, as the Veteran's claim for service connection for GERD is being remanded, and as the outcome of that claim may impact the rating assigned for his service-connected IBS and gastritis, the matter of entitlement to an increased rating for those digestive disorders must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also notes that the Veteran testified to a recent worsening of his digestive system symptoms during his Board hearing.  See June 2015 Board hearing transcript at 13, 19.  Although he is already in receipt of the highest rating available for IBS, an even higher rating is available for certain symptoms associated with gastritis.  The Board notes that it is not entirely clear whether the Veteran attributes his worsening digestive symptoms to his service-connected gastritis or to his nonservice-connected GERD.  However, as his increased rating claim must be remanded in any event, and as his testimony suggests that he has experienced a worsening in digestive symptoms, generally, the Board finds that an examination that assesses the current severity of his service-connected digestive disorders would aid in adjudication of the claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).

Additionally, relevant treatment records are outstanding.  Specifically, the most recent VA treatment records associated with the claims file are dated February 2014, and the most recent private treatment record-a May 2015 report associated with a flex laryngoscopy-references an upcoming scope to further evaluate asymmetrical inflammation near the Veteran's epiglottis.  Thus, on remand, updated VA treatment records should be obtained and the Veteran should be given another opportunity to submit or identify any additional private treatment records.

Finally, regarding the claim of entitlement to service connection for right leg sciatica, in March 2009, the Veteran filed an NOD with the RO's January 2009 denial of that claim.  As the RO has not, to date, issued an SOC in response, remand of the claim of entitlement to service connection for right leg sciatica for issuance of an SOC is required.  See 38 C.F.R. § 19.9(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC addressing entitlement to service connection for right leg sciatica.  The Veteran is hereby notified that, following the receipt of the SOC concerning that issue, a timely substantive appeal must be filed if appellate review by the Board is desired.  If, and only if, a timely substantive appeal is filed, that issue should be returned to the Board for appellate review.

2.  Ask the Veteran to submit, or to identify and authorize VA to obtain, any private medical records related to treatment he has received for digestive disorders since May 2015, to specifically include any records associated with the upcoming scope referenced in the May 2015 treatment note documenting a flex laryngoscopy.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain VA treatment records dating since February 2014 and associate them with the claims file.

3.  After the development requested in item 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine (1) the nature and etiology of his GERD and (2) the current severity of his service-connected digestive disorders.  All tests deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's GERD had its onset in service or is otherwise related to service?

Please explain why or why not, specifically discussing (1) the October 1977 STR documenting a two-week history of stomach pain for which the Veteran was instructed to take Mylanta; (2) the Veteran's November 1998 report that he self-treated his digestive symptoms with Mylanta from 1977 to approximately 1994; (3) the April 1998 EGD that documented moderate distal esophagitis; and (4) the November 2012 VA examiner's conclusion that the Veteran had GERD but no other diagnosable gastric pathology prior to his 1999 hernia surgery.

(b) If the Veteran's GERD is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was either (1) caused by, or (2) aggravated by his service-connected right inguinal hernia repair and associated residuals and/or the medication (including ibuprofen) used to treat those residuals?

Please explain why or why not, specifically discussing (1) the Veteran's report, during a November 2006 VA examination, that he initially developed reflux symptoms following his 1999 hernia surgery; 
(2) the Veteran's report, during November 2011 VA treatment, that he experienced an "acid feeling" in his stomach and a funny taste in his mouth when the pain associated with his hernia surgery residuals became severe; (3) a private physician's December 1999 assertion that the anti-inflammatories the Veteran took to treat his symptoms following his hernia surgery would be a factor in irritating his stomach and that the pain and stress related to his surgery residuals could cause increased acid or dyspepsia; and (4) a private physician's August 2014 assertion that GERD-related inflammation can be worsened by overuse of NSAIDs.

If you find that the Veteran's GERD has been aggravated, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

(c) Please identify all signs and symptoms attributable to the Veteran's service-connected digestive disorders (currently, IBS and gastritis).  If you responded affirmatively to the questions in (a) or (b), above, please also identify the signs and symptoms of GERD.

In responding to the foregoing, please make an attempt to describe the likely severity of the signs and symptoms attributable to the Veteran's service-connected digestive disorders were he to not take the medication he has been prescribed for his symptoms.

If you cannot provide any of the requested opinions without resorting to speculation, please indicate this and provide a supporting rationale as to why that is so.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims of entitlement to service connection for GERD and entitlement to an increased rating for IBS and gastritis.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


